407 F.2d 865
EXCHANGE NATIONAL BANK OF CHICAGO, etc., Appellant,v.Sidney P. ABRAMSON et al., Appellees.
No. 19469.
United States Court of Appeals Eighth Circuit.
October 14, 1968.

Appeal from the United States District Court for the District of Minnesota.
Harold C. Evarts, Minneapolis, Minn., Edgar Bernhard, D'Ancona, Pflaum, Wyatt & Riskind, Chicago, Ill., for appellant.
Theodore J. Collins, St. Paul, Minn., for appellees.
PER CURIAM.


1
The Court has considered a motion filed by counsel for appellees requesting dismissal of this appeal together with supporting and opposing memorandums. Being fully advised in the premises, it is now here ordered that this appeal be, and it is hereby, dismissed.


2
Mandate forthwith.